DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3, 8 & 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 & 5-13 of U.S. Patent No. 11063187, in view of Okubo (US PG Pub. No. 2016/0276553, hereinafter Okubo).   

	Regarding claim 1, claim(s) 1 of U.S. Patent No. 11063187 recites “A light emitting device comprising: a base member having a first surface including a first region and a second region; a first frame provided on the base member and surrounding the first region; a light emitting element provided on the base member in the first region; a light-transmissive first member provided inward of the first frame, and covering the light emitting element; a second frame provided on the base member and surrounding the second region; an electronic component provided on the base member in the second region and being electrically connected to the light emitting element; and a non-light-transmissive second member provided inward of the second frame, and covering the electronic component; wherein a part of the first frame and a part of the second frame are integrated with each other at a location between the light emitting element and the electronic component; and wherein an upper surface of the first member is positioned higher than an upper surface of the first frame, an upper surface of the second frame, and an upper surface of the second member.

Claim(s) 1 of U.S. Patent No. 11063187 does not recite
a plurality of pin holes arrayed in a first direction and electrically connected with the electronic component, the first direction being orthogonal to a thickness direction of the base member; wherein the electronic component is provided on a side opposite the plurality of pin holes with respect to the light emitting element in a second direction that is orthogonal to the thickness direction and the first direction.

Okubo discloses in Fig 2 a plurality of pin holes (since 5a/b are wiring patterns/terminals, they may be interpreted as pin holes)[0023] arrayed in a first direction (top to bottom) and electrically connected with the electronic component (since rightmost 9 is a protective element, this may be interpreted as an electronic component)[0018], the first direction being orthogonal to a thickness direction (in/out of page) of the base member (1); wherein the electronic component is provided on a side opposite the plurality of pin holes with respect to the light emitting element  (light-emitting element group 10) in a second direction (left to right) that is orthogonal to the thickness direction and the first direction.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Okubo to the teachings of US U.S. Patent No. 11063187 in order to so as to establish inverse-parallel connection between the protective element 9 and the first light-emitting element group 10 [0018, Okubo]

Regarding claim 2, claim(s) 1 & 3 of U.S. Patent No. 11063187 and Okubo recite wherein the upper surface of the second member is positioned lower than the upper surface of the first frame and the upper surface of the second frame

 Regarding claim 3, claim(s) 1 of U.S. Patent No. 11063187 and Okubo recite A light emitting device comprising: a base member having a first surface including a first region and a second region; a first frame provided on the base member and surrounding the first region; a light emitting element provided on the base member in the first region; a light-transmissive first member provided inward of the first frame, and covering the light emitting element; a second frame provided on the base member and surrounding the second region; an electronic component provided on the base member in the second region and being electrically connected to the light emitting element; and a non-light-transmissive second member provided inward of the second frame, and covering the electronic component; wherein a part of the first frame and a part of the second frame are integrated with each other at a location between the light emitting element and the electronic component; and wherein an upper surface of the first member is positioned higher than an upper surface of the first frame, an upper surface of the second frame, and an upper surface of the second member.

Regarding claim 4, claim(s) 1 of U.S. Patent No. 11063187 and Okubo recite A light emitting device comprising: a base member having a first surface including a first region and a second region; a first frame provided on the base member and surrounding the first region; a light emitting element provided on the base member in the first region; a light-transmissive first member provided inward of the first frame, and covering the light emitting element; a second frame provided on the base member and surrounding the second region; an electronic component provided on the base member in the second region and being electrically connected to the light emitting element; and a non-light-transmissive second member provided inward of the second frame, and covering the electronic component; wherein a part of the first frame and a part of the second frame are integrated with each other at a location between the light emitting element and the electronic component; and wherein an upper surface of the first member is positioned higher than an upper surface of the first frame, an upper surface of the second frame, and an upper surface of the second member.

Regarding claim 6, claim(s) 1, 4 & 6 of U.S. Patent No. 11063187 and Okubo recite wherein the plurality of electronic components includes a bare chip of at least one of a thermistor, a transistor and a rectifying diode

Regarding claim 7, claim(s) 1, 4 & 6 of U.S. Patent No. 11063187 and Okubo recite wherein the plurality of electronic components includes a bare chip of at least one of a thermistor, a transistor and a rectifying diode

Regarding claim 8, claim(s) 1 & 11 of U.S. Patent No. 11063187 and Okubo recite wherein the first member contains a fluorescent material




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okubo (USPGPUB DOCUMENT: 2016/0276553, hereinafter Okubo).

Re claim 1 Okubo discloses in Fig 2 & 3 a light emitting device comprising: a base member(1) having a first surface including a first region(region within group 10) and a second region(region within 6b/group 11); a first frame(since 6a surrounds this may be interpreted as a first frame)[0036] provided on the base member(1) and surrounding the first region(region within group 10); a light emitting element(2) provided on the base member(1) in the first region(region within group 10); a light-transmissive first member(7)[0041] provided inward of the first frame(since 6a surrounds this may be interpreted as a first frame)[0036], and covering the light emitting element(2); an electronic component (since rightmost 9 is a protective element, this may be interpreted as an electronic component)[0018] provided on the base member(1) in the second region(region within 6b/group 11) and electrically connected with the light emitting element(2); and a plurality of pin holes (since 5a/b are wiring patterns/terminals, they may be interpreted as pin holes)[0023] arrayed in a first direction (top to bottom) and electrically connected with the electronic component (since rightmost 9 is a protective element, this may be interpreted as an electronic component)[0018], the first direction (top to bottom) being orthogonal to a thickness direction (in/out of page) of the base member(1); wherein the electronic component (since rightmost 9 is a protective element, this may be interpreted as an electronic component)[0018] is provided on a side opposite the plurality of pin holes (since 5a/b are wiring patterns/terminals, they may be interpreted as pin holes)[0023] with respect to the light emitting element(2) in a second direction (left to right) that is orthogonal to the thickness direction (in/out of page) and the first direction (top to bottom).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo in view of Ozeki (USPGPUB DOCUMENT: 2017/0154880, hereinafter Ozeki).


Re claim 2 Okubo discloses the light emitting device according to claim 1, 

Okubo does not disclose wherein an upper surface of the first member is positioned higher than an upper surface of the first frame(since 6a surrounds this may be interpreted as a first frame)[0036].

Ozeki discloses in Fig 6 & 8b, wherein an upper surface of the first member (3)[0072] is positioned higher than an upper surface of the first frame(61)[0097].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Ozeki to the teachings of Okubo in order to provide a method of manufacturing a light emitting in which a resin member is formed with a stable shape [0009, Ozeki]




Re claim 3 Okubo discloses the light emitting device according to claim 1, further comprising: a second frame(since 6b surrounds this may be interpreted as a second frame)[0036] provided on the base member(1) and surrounding the second region(region within 6b/group 11); 


Okubo does not disclose a non-light-transmissive second member[0011] provided inward of the second frame(since 6b surrounds this may be interpreted as a second frame)[0036], and covering the electronic component (since rightmost 9 is a protective element, this may be interpreted as an electronic component)[0018].

Ozeki discloses in Fig 6 & 8b a non-light-transmissive second member (8)[0045]  provided inward of the second frame (62)[0097], and covering the electronic component (4)[0057].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Ozeki to the teachings of Okubo in order to provide a method of manufacturing a light emitting in which a resin member is formed with a stable shape [0009, Ozeki]


Re claim 4 Okubo and Ozeki disclose the light emitting device according to claim 3, wherein a part of the first frame (61)[0097of Ozeki] and a part of the second frame (62)[0097of Ozeki] are integrated with each other (a part of the first frame and a part of the second frame are connected and therefore share a part of each other, see Fig 6)[0099of Ozeki]; and an upper surface of the first member (3)[0072of Ozeki] is positioned higher than an upper surface of the first frame, an upper surface of the second frame (62)[0097of Ozeki], and an upper surface of the second member (8)[0045of Ozeki].



Re claim 6 Okubo discloses the light emitting device according to claim 1, 

Okubo does not disclose wherein the electronic component (since rightmost 9 is a protective element, this may be interpreted as an electronic component)[0018] includes a bare chip of at least one of a thermistor, a transistor, or a rectifying diode.

Ozeki discloses in Fig 6 & 8b a wherein the electronic component (4)[0057] includes a bare chip of at least one of a thermistor, a transistor, or a rectifying diode (Zener diode)[0057].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Ozeki to the teachings of Okubo in order to provide a method of manufacturing a light emitting in which a resin member is formed with a stable shape [0009, Ozeki]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okubo in view of  He (USPGPUB DOCUMENT: 20170162768, hereinafter He)

Re claim 7 Okubo discloses the light emitting device according to claim 1, 

Okubo does not disclose wherein the electronic component is a bare chip of a thermistor.

He discloses in Fig 6A/B wherein the electronic component (9) is a bare chip of a thermistor[0038].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of He to the teachinsg of Okubo in order to have the current entering the light-emitting element is increased or decreased to change light-emitting intensity of the light-emitting element[0038, He]


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okubo in view of  Ozeki (USPGPUB DOCUMENT: 20150188004, hereinafter Ozeki-004)

Re claim 8 Okubo discloses the light emitting device according to claim 1, 

Okubo does not disclose wherein the first member contains a fluorescent material.

Ozeki-004 discloses wherein the first member(3)[0072] contains a fluorescent material [0086].

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Ozeki-004 to replace the material of Ozeki’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okubo and Ozeki in view of Wada (USPGPUB DOCUMENT: 20150262987, hereinafter Wada)

Re claim 5 Okubo and Ozeki disclose the light emitting device according to claim 3, 

Okubo and Ozeki do not disclose wherein an upper surface of the second member(8)[0045of Ozeki] is positioned lower than an upper surface of the first frame(61)[0097of Ozeki] and an upper surface of the second frame(62)[0097of Ozeki].

Wada discloses in Fig 13B wherein an upper surface of the second member(7)[0106] is positioned lower than an upper surface of the second frame(6).


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Wada to the teachings of Ozeki in order to avoid the injected light-reflective resin may flow rapidly transversely on the upper surface of the ZD to flow onto the fluorescent plate in proximity or leak out of the frame as taught by Wada [0012].  In doing so, wherein an upper surface of the second member(7)[0106] is positioned lower than an upper surface of the first frame(61)[0097of Ozeki] and an upper surface of the second frame(6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819